                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _3/27/2020____
              -against-
                                                                                20 Cr. 78-2 (AT)
LAFONE ELEY,
                                                                                    ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court having been notified of the parties’ position that, consistent with the U.S.
Constitution and the Federal Rule of Criminal Procedure, a substitution of counsel hearing can be
conducted telephonically and that Defendant Eley’s presence is not required, ECF No. 70, it is
hereby ORDERED that a substitution of counsel hearing shall be held telephonically on March
30, 2020, at 2:00 p.m. The Government need not appear.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: March 27, 2020
       New York, New York
